PER CURIAM.
We granted this writ application to review the issue of whether the trial court had authority to order the recordation of the testimony before the grand jury in the State’s case against Deborah Foster. Our review of the record shows the defendant pleaded guilty on August 12, 2002, to an offense charged by bill of information. Defendant was sentenced that same day. Therefore that issue has now been rendered moot.
Defense counsel attempts to raise the broader issue of whether the trial court’s order that “the testimony of the witnesses [is to be] recorded in all the grand jury proceedings from this day forward in this parish” is a valid order. This order, however questionable, is not properly before us. The motion for this ruling was raised improperly in the State’s case against Deborah Foster. This issue was neither raised nor urged before the appellate court. There was only a casual mention of this order in defendant’s brief with this court. It would be improper for this court to issue what would amount to an advisory opinion in this context regarding an issue that is not properly before us.
Accordingly, we recall the writ as improvidently granted and deny the application as moot.
VICTORY, J., dissents and assigns reasons.
WEIMER, J., dissents on the issue of mootness for the reasons assigned by VICTORY, J.